Citation Nr: 0903423	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-32 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated 30 
percent disabling.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

Procedural history

The veteran served on active duty in the United States Marine 
Corps from January 1969 to July 1970.  He served in Vietnam.  

The veteran's claim of entitlement to service connection for 
PTSD was granted in an October 2003 RO rating decision.  A 30 
percent disability rating was assigned.  

In the aforementioned March 2004 rating decision, the RO 
continued the previously assigned 30 percent disability 
evaluation for PTSD.  In April 2004, the veteran filed a 
timely notice of disagreement; he requested review by a 
Decision Review Officer (DRO).  A DRO conducted a de novo 
review of the claim and rendered a decision in an August 2005 
statement of the case (SOC), and the veteran perfected his 
appeal in September 2005 with the timely submission of a VA 
form 9.  

In February 2008, the Board remanded the veteran's claim for 
additional notice concerning the Veteran's Claims Assistance 
Act (VCAA).  A supplemental statement of the case (SSOC) was 
issued in October 2008 by the VA Appeals Management Center 
(AMC), which continued the assigned 30 percent disability 
rating.  The case is once again before the Board. 

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the veteran if further action is required on his part.



Issues not on appeal 

In March 2004, the RO denied the veteran's claim of 
entitlement to service connection for depression, claimed as 
secondary to service-connected PTSD.  
The March 2004 decision also denied claims of entitlement to 
service connection for pain in the lower side of the back, 
pain in the upper chest, pain in the lower legs, blurred 
vision of the right eye, carpal tunnel syndrome of the upper 
left extremity, carpal tunnel syndrome of the right hand, a 
skin condition of the left ear and a rash between the legs.  
The veteran has not, to the Board's knowledge, expressed 
dissatisfaction with those decisions.  Those issues are 
therefore not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


REMAND

Although the Board regrets the necessity of remanding this 
case a second time, upon further review additional medical 
evidence is necessary.

The Board is presented with a record on appeal which 
indicates that the veteran's overall psychiatric pathology is 
the result of both his service-connected PTSD and also non 
service-connected polysubstance abuse and major depression.  

The Board notes that VA psychiatric examination reports from 
November 1996, December 1998, August 2003 and July 2005 all 
reference the veteran's history of polysubstance abuse.  The 
Board is also cognizant that the veteran has two VA 
domiciliary admissions from September 27, 1996 to May 13, 
1997 and from January 28, 1999 to March 30, 1999 for 
participation in the VA Substance Abuse Treatment Program 
(SATP).  

The medical evidence of record does not distinguish between 
the symptomatology attributable to his service-connected PTSD 
versus the symptomatology attributable to his polysubstance 
abuse and major depression.  The Board is precluded from 
differentiating between symptomatology attributed to service-
connected disability and non service-connected disability in 
the absence of medical evidence which does so.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  For this 
reason, the case must be remanded for a medical opinion which 
differentiates between service-connected and non-service 
connected psychiatric pathology, to the extent possible.

Accordingly, the case is REMANDED for the following action:

1.  VBA should arrange for an examination 
of the veteran by a clinician with 
appropriate expertise to determine the 
current nature and severity of the 
veteran's service-connected PTSD.  The 
veteran's VA claims folder must be made 
available to and be reviewed by the 
reviewer.  In particular, the reviewer 
should attempt to distinguish 
symptomatology which is attributable to 
the veteran's service-connected PTSD and 
that which is attributable to any other 
diagnosed psychiatric disability, to 
include major depression and alcohol and 
substance abuse.  If the reviewer 
believes that diagnostic testing is 
necessary, such should be arranged.  If 
the examiner cannot ascribe particular 
symptoms to a specific diagnosis, this 
should be indicated.  A report should be 
prepared and associated with the 
veteran's VA claims folder.

2.  The veteran's claim for entitlement 
to an increased disability rating for 
service-connected PTSD should then be 
readjudicated in light of all of the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond. Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




